Citation Nr: 1121360	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-05 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in February 2010, and a substantive appeal was received in February 2010.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of this proceeding is associated with the claims file.

In April 2011, the Board sought a medical expert opinion of a specialist through the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is causally related to his active duty service.

2.  The Veteran's tinnitus is causally related to his active duty service.



CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The Veteran's tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The lack of any evidence that a claimant exhibited hearing loss during service is not fatal to a claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

When an appellant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where, a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease." Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists. In such a case a factual presumption arises that that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions and claims for veterans benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  Id.; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim will be denied only if the preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual Background and Analysis

In this case, the Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus as a result of acoustic trauma experienced during active duty.  The Veteran stated on his August 2007 claim that his tinnitus began in 1945 and his bilateral hearing loss began in 1992.

The Veteran served on active duty from November 1943 to February 1946.  The Veteran's service personnel records state that his military occupational specialties in service included being a rifleman, an anti-tank gunner crewman, and a small arms mechanic.  In addition, the Veteran's service personnel records document that he participated in action against the enemy in Iwo Jima from February 1945 to March 1945.  The Board notes that the RO has conceded combat participation as articulated in the April 2008 rating decision, which, in part, granted service connection for posttraumatic stress disorder.  Therefore, 38 U.S.C.A. § 1154(b) is applicable, and the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board notes that the Veteran underwent a service separation medical examination in January 1946, and that the only tests conducted for evaluating auditory acuity were the whispered voice and spoken voice tests.  These results were 15/15 in each ear.

The first post-service evidence of the Veteran's claimed hearing loss and tinnitus is shown from a private audiological assessment administered in September 2004.  At this time, it was reported (on a document titled History of Hearing Impairment) that the Veteran first noticed that he was having difficulty with his hearing approximately 10 years ago, and that he was not experiencing tinnitus.

The Board notes that the audiological evaluation does not show that word recognition testing was performed using the Maryland CNC Test, as required by 38 C.F.R. § 4.85(a).  The Board also notes that the results of the audiological evaluation were reported in graph form.  The Board finds that, as a fact-finder, it is not precluded from interpreting the graph data and converting them into numerical data.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims held, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), that the Court could not interpret such data because it involved fact-finding.  There is no indication in the Court's decision that the Court was precluding the Board from interpreting the graph data and converting them into numerical data.  Id.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
-
95
LEFT
45
55
60
-
105

Therefore, the Veteran had a hearing loss disability for VA purposes in both ears.  The Board notes that an additional undated private audiogram was submitted that also shows bilateral hearing loss disability.  The Board notes that these private medical records do not include a nexus opinion.

In February 2008, the Veteran underwent a VA medical examination in connection with this appeal.  The examiner, an audiologist, noted that the Veteran's claim file was reviewed.  During the examination, the Veteran reported that he was not able to hear without the use of hearing aids and had difficulty hearing in background noise.  The Veteran reported that his in-service noise exposure included guns, explosions, and shelling.  He reported occasional post-service occupational noise exposure, but denied any recreational noise exposure.  The Veteran denied a history of tinnitus.

On examination, the Veteran's word recognition scores using the Maryland CNC Test were 64 percent for the right ear and 60 percent for the left ear.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
80
95
LEFT
50
60
65
90
-

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of his active duty service, including due to his duties as a rifleman, an anti-tank gunner, and a small arms mechanic.  The examiner's rationale was that there was no evidence of hearing loss in the service medical records, including the hearing screens at both enlistment and separation.  Also, the examiner stated that a diagnosis of tinnitus could not be confirmed, given that the Veteran denied a history of ringing, buzzing, or other noises in his ears.

During a September 2010 Board hearing, the Veteran testified that he was exposed to loud noises during his active duty service, including during combat, and that he was not provided hearing protection.  The Veteran testified that he would experience ringing in his ears after he was exposed to loud noises, such as explosions, but then the ringing would subside.  The Veteran further testified that his ears ring loudly at night, especially in his right ear.  It was also explained that the Veteran denied experiencing tinnitus during the February 2008 VA examination because he was nervous and confused, and also has dementia.  During the hearing, the Veteran's son testified that he first started noticing his father's hearing loss when he was a young boy, at approximately 10 years of age.

In support of his claim, the Veteran submitted a private medical opinion, which is dated in September 2010.  The physician stated that he was the Veteran's primary care physician, and that he had known the Veteran for over 21 years.  The physician stated that the Veteran has had profound long term hearing loss requiring the use of hearing aids.  The physician opined that Veteran's current hearing loss was very probably due to high noise exposure while he was serving in active duty as a rifleman and an anti-tank gunner.  In addition, the physician stated that the Veteran had chronic tinnitus, which reflected the exposure of high noise.

The Board, in April 2011, sought a medical expert opinion of a specialist through the VHA in order to address whether there was a nexus between the Veteran's current bilateral hearing loss and tinnitus and his active duty service.  A clinical audiologist completed the expert medical opinion in April 2011.  The audiologist opined that it was as likely as not that the Veteran's bilateral hearing loss and tinnitus were, at least in part, due to his military noise exposure.  The audiologist noted that the Veteran's hearing evaluations at enlistment and separation (which consisted of the whispered voice test) were not adequate or appropriate to establish baseline hearing ability.  The audiologist stated that, based on the audiology and military records, it was unreasonable to conclude that the Veteran's hearing loss was not at least in part due to service related noise exposure.

The audiologist stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first; also, it does not have a delayed onset, nor is it progressive or cumulative.  The audiologist stated that it usually takes many incidents of temporary noise-induced hearing loss and tinnitus before it becomes permanent.  The audiologist noted that the Institute of Medicine (IOM) has stated that it is difficult to predict with certainty which service members would suffer hearing loss or which occupations were at risk, as well as that a single exposure of weapons fire was sufficient to cause permanent hearing loss.  The audiologist stated that whispered voice tests are a screening tool and may not reliably detect a high frequency hearing loss.

With regard to the Veteran's tinnitus, the audiologist noted that intrusive tinnitus can emerge long after precursor factors develop.  The audiologist noted that it has not been validated that tinnitus always has an immediate onset after significant noise exposure, and that, in some cases, tinnitus may be sub-clinical and only becomes clinically significant for a variety of reasons not related to further noise exposure.

The Veteran has also submitted multiple lay statements from family members and friends in support of his claim.

As noted above, the Board finds it reasonable to accept that the Veteran incurred significant acoustic trauma during service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Moreover, the Board notes that the record is absent of any contradictory information.

The Board notes that the results from the post-service VA and private audiological evaluations show that the Veteran has a current hearing loss disability for VA purposes in both ears.  Also, the medical evidence shows that the Veteran has a current diagnosis of tinnitus.

With regard to a nexus to service, the Board is presented with an evidentiary record which is not entirely clear, with evidence both for and against the claim.  The evidence in support of the Veteran's claim includes the September 2010 private medical opinion and the April 2011 VHA opinion.  The Board believes considerable weight must be afforded to these two medical opinions.  In this regard, the clinical audiologist who offered the VHA opinion provided a comprehensive rationale, which included multiple references to pertinent medical literature.  Also, the private medical opinion was offered by the Veteran's primary care physician, who had known the Veteran for over 21 years.  The Board notes that the February 2008 VA medical examination did not support a nexus to service; nevertheless, given the entire record, the Board is unable to find that the preponderance of the evidence is against the Veteran's claim.

Also, the Board finds that the Veteran's lay statements and testimony, as well as the other lay statements, regarding the Veteran's hearing loss and tinnitus support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for bilateral hearing loss and for tinnitus is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also notes that the Veteran was informed of the manner in which disability ratings and effective dates are assigned by a letter dated in September 2007.  The RO will take such actions in the course of implementing this grant of service connection, and the 
Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


